Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 7th, 2022 has been entered. Claims 1, 3, 5-12, 14-17, and 19 are currently pending in the application. The Applicant’s amendments to the claims have overcome all of the objections and rejections previously set forth in the Non-Final Office Action dated August 15th, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (JP 3601548 B2).
Regarding claim 1, Ishihara teaches a composition (Example 3; Table 2) comprising: a compound (PAG.3; Table 2) comprising three groups each independently represented by formula (1) of the instant claim (see [0078]), the compound having a molecular weight of no less than 200 and no greater than 2,000 (see [0062]; C23H27O9S2F3 --> MW = 628.62), and having a percentage content of carbon atoms of no less than 40% by mass (53.4%; [0062]); and a solvent (EtOIPA; Table 2), and wherein the compound is a non-polymeric compound.
Regarding claim 3, Ishihara further teaches that the arene in the group represented by Ar1 in the instant formula (1) is benzene (see PAG.3; [0078]).
Regarding claim 5, Ishihara further teaches that X in the instant formula (1) represents an oxygen atom (see PAG.3; [0078]).
Regarding claim 6, Ishihara further teaches that a percentage content of hydrogen atoms in the compound is no greater than 6.5% by mass (4.4%; [0062]).
Regarding claim 7, Ishihara further teaches a film formed from the composition according to claim 1 ([0074]-[0075]).
Regarding claim 8, Ishihara further teaches a film-forming method comprising: applying the composition according to claim 1 directly or indirectly on at least an upper face side of a substrate to form a coating film; and heating the coating film ([0074]-[0075]).

Response to Arguments
Applicant’s arguments with respect to claim 1 (and thereby dependent claims 2 and 5-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-12, 13-17, and 19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737     /DUANE SMITH/                                        Supervisory Patent Examiner, Art Unit 1737